Ecodesign requirements for energy-related products (debate)
The next item is the report by Mr Csibi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council establishing a framework for the setting of ecodesign requirements for energy related products (recast) - C6-0277/2008 -.
rapporteur. - Mr President, I would like to thank the shadow rapporteurs for their cooperation in reaching the compromise agreement with the Council on the recast of the Eco-design Directive.
It has been a challenging process, mainly due to the very restrictive nature of the recast. A legislative proposal where Parliament can hardly change anything is not the appropriate framework for codecision. We are no longer an institution limited to giving assent and this is not the way Parliament wants to work with the recast in the future.
However, I am pleased that despite these challenges we managed to reach a compromise that confirms the basic principles of the Commission's proposal, such as the extension of the scope to energy-related products, but also brings more clarifications and more emphasis on all relevant environmental parameters.
Thus, the compromise improves the definition of 'energy-related products' by clarifying which products could be covered by implementing measures, such as window-insulation materials or some water-using products like showerheads or taps. And I insist on the fact that giving these examples does not mean that these products will be covered automatically.
First, they will be subject to specific impact assessment, and implementing measures will be developed only for those products that have significant environmental impact, have significant potential for improvement and are not covered by other legislation that can achieve the same objectives more quickly and with less expense.
Then, the compromise provides for the assessment of the methodology used for preparing the implementing measures to better cover resource efficiency and the life-cycle approach. In times of narrowing natural resources, we must not only aim at energy efficiency but at optimising the use of resources as a whole. Furthermore, we must try to reduce the environmental impact of our products not only during their use phase, but also through their entire life cycle, from raw-material selection to manufacturing, packaging, use and end of life.
Even if for now the Directive is extended only to energy-related products, we should be prepared for a further extension to all products in the future. Both the Committee on the Environment and the Committee on Industry have demanded a clear commitment to extend the scope of the Directive beyond energy-related products after its review in 2012.
In response, the Commission committed itself to adopting the current methodology, if needed, with a view to a further extension of the scope to all products. But we could not have any firm commitment for an extension of the scope to all products after the review of the Directive in 2012. I would have liked the Commission to have had a firmer and more visionary approach, especially since we have all the instruments on the table today and this was the best option identified by the impact assessment. In this sense, I believe we missed the opportunity to do more for the environment with less bureaucracy.
There is also the review in 2012. We will certainly not contest the fact that we need to change our consumption and production patterns by switching to cleaner products. Change is needed, but change is also possible without overburdening companies and households.
By building a low-carbon and resource-efficient economy we can give a new impetus to competitiveness. The Eco-design Directive represents a big opportunity for industry to build more competitive businesses based on green technologies. It creates a level playing field across Europe, reducing red tape and production costs. It also provides flexibility for the industry, as self-regulation measures can be recognised as alternatives to regulatory implementing measures.
Last but not least, relevant stakeholders are consulted and associated in defining and reviewing the implementing measures and assessing self-regulatory measures. From my consultations with stakeholders, I realise that forward-thinking businesses do not wait for regulations in order to become compliant, but take proactive measures. Some do it out of altruism but most do it because eco-consciousness is simply good for business.
However, we need to give the industry the right signals. Even though my vision of extending eco-design requirements to all products is not shared by all my colleagues, I strongly believe that only by shifting to cleaner goods can we stop environmental degradation.
More than 80% of all environmental impacts of a product are determined during product design. An improved product design would avoid waste and provide consumers with more efficient, more reliable and longer-lasting products.
Extending the eco-design requirements to energy-related products such as windows or water taps is the first step towards a more ambitious approach and a sustainable product policy at EU level.
Sometimes even small steps can lead to big achievements. I hope you will endorse this compromise agreement as a way forward and you will continue keeping up the pressure to optimise the full potential for environmental improvement and stimulate the design of eco-friendlier products.
Vice-President of the Commission. - (DE) Mr President, honourable Members, I would like to start by thanking the rapporteur, Mr Csibi, for his outstanding work on this proposal and by saying how very pleased I am that his work has made agreement possible at first reading.
The content of the proposal - from a purely legalistic point of view - is limited. It essentially consists of extending the scope of the existing Eco-design Directive beyond the energy-using products that it currently covers to include all energy-relevant products. From a political point of view, though, this change is of the utmost significance. It represents an important step on the road towards the third industrial revolution in Europe, to the transformation of our European national economies into national economies with low-CO2 production.
I have a vision of how the European product of the future will look. The European product of the future, bearing a 'Made in Europe' label, will be the most innovative, safest and also the most energy and resource-efficient product around. I am convinced that a leading role for Europe in energy efficiency and in the thrifty use of resources will not only benefit the environment, but also our employment figures. Environmentally-friendly products and environmentally-friendly processes are currently booming economically, even in this crisis, and this is set to continue.
To my mind, this directive is a good example of integrated product politics. It has already proved its worth and we are seeing good results when it comes to energy-using products. The directive provides a framework for the laying down of eco-design requirements that take account of the actual environmental impact of a product throughout its entire life cycle. As Mr Csibi has already said, the directive paves the way for a voluntary initiative by industry. It limits officially specified requirements to those products in which a significant saving potential could be realised in an economically viable way.
The directive currently in force is already making an important contribution to achieving the European reduction targets, through the abolition of light bulbs, boilers and numerous other energy-inefficient consumer products. Expanding the scope of the directive to cover all energy-related products brings with it an enormous potential for further reducing energy consumption and thereby CO2 emissions.
To recap, every product that is relevant to the consumption of energy now falls within the scope of the directive. This therefore also includes those products that do not consume energy directly when used, but which influence energy consumption indirectly. So, for example, requirements can now be laid down for products that use water and for windows. To give just one example: simply increasing the proportion of windows with double-glazing could give rise to an additional 30% of energy savings by 2020. That is the equivalent of a saving of 55 000 gigawatt hours, which represents a saving of 27 megatonnes of CO2, or the output of two to three nuclear power stations. That shows the enormous impact that the apparent innocuousness of such changes can conceal.
The Commission intends to continue its on-going work on the approximately 25 implementation measures for the eco-design directive that were set out in its working plan for the 2009-2011 period. In addition, after consulting the Eco-design Consultation Forum pursuant to Article 16 of the directive, it will lay down what products are to be included in the second working plan by 21 October 2011.
By 2012 the Commission will also review, pursuant to Article 21, whether it would be appropriate to extend the scope of the directive to products that are not relevant to energy consumption but that do have a bearing on resource conservation.
As agreed in the negotiations that led to agreement at first reading, the Commission is issuing a statement. Parliament is aware of the statement. I will pass it on to the Bureau after this sitting.
Due to the quick adoption of the proposal at first reading, the Commission can now implement its sustainable industrial policy and get straight to work on coming up with other specific steps to save energy and reduce CO2 emissions.
Let me conclude by observing that the close cooperation between Parliament, the Council and the Commission sped up the negotiations. I am very pleased to be able to tell you that the Commission feels able to support all of the amendments put forward by the rapporteur, Mr Csibi. Thank you.
on behalf of the PPE-DE Group. - Mr President, I would like to thank the rapporteur, Mr Csibi.
The result of our joint efforts reviewing the Eco-design Directive is, in my opinion, to a large extent, a missed opportunity. To widen the scope from energy-consuming to energy-related products is, of course, good. But why stop there? The problems we face in terms of resource use go beyond energy. The Commissioner should know that.
The problem is the overall pressure on ecosystems and the natural resource base. Many scientific reports bear witness to this, not least our own thematic strategy on natural resources. An estimated two thirds of major ecosystems in the world are over-utilised, and we are depleting natural capital. This problem is getting worse because of growing economies and populations. The fact is that the current growth model and concept is not sustainable. Who but the European Union could help transform the concept to a more sustainable one?
The Eco-design Directive, in my opinion, does offer a way forward. As with energy efficiency, we could establish standards and norms for how to source materials, how to design products to facilitate recycling and reuse and enhance resource efficiency. Sooner rather than later we will have to address resource efficiency. Having seen earlier drafts of the Commission proposals which included resource efficiency, it is a mystery to me why such proposals were not followed through.
Tell me, where else in EU legislation do we have measures that encourage resource efficiency? We need policy frameworks that encourage resource efficiency across the board, that encourage companies to try new business models - like functional thinking - offering services rather than products, and where revenues obtained through quality of service, and not only via increased volumes from sales, are taking place.
As I said, all this could have been covered by the Directive. I predict that, a few years from now, we will all regret that we were not more proactive today. As I said, a missed opportunity.
on behalf of the PSE Group. - (NL) Mr President, I should like to start by thanking the rapporteur. I admire and value his dedication and commitment, and I also very much appreciate his rapidity. As far as I am concerned, it could all have gone a bit faster, and it is unfortunate that he was so seriously held back.
Europe is now wrestling with an economic crisis, but we have all, in fact, been wrestling for many years with a lack of innovation. Other continents are often more innovative than the European Union. The United States is so because it invests much more money - from the public but also from the private sector - in research and development. Japan is highly innovative, partly through its 'top runner' approach. Our directive on ecodesign aims at innovation. This is good for the environment as well as for the economy. Made in Europe should indeed stand for the most environmentally friendly products.
Innovation must take place in several directions: lower energy consumption, less pollution from production and consumption, much better handling of natural resources and attention to reusing or recycling products at the end of their useful lives. It is not simply about energy-using products, but also about energy-related products, and I am fully in agreement with the rapporteur that it should in fact be about all products.
Resources, in other words, are important. If, within twenty years, there will be nearly nine billion inhabitants on this earth, and if they all want a reasonable level of prosperity, then it is essential to handle natural resources well and sparingly. There are inspiring concepts, such as the cradle-to-cradle concept put forward by Michael Braungart, radical ideas to make possible a complete reuse of materials.
Today, the important question is: does the directive on ecodesign actually work? The best-known example from the directive on ecodesign is the ban on incandescent light bulbs, an unpopular but very positive decision. Unfortunately, there is still some confusion about the energy-efficiency of LED bulbs, as they turn out to be somewhat less advantageous than manufacturers made it seem.
Another regrettable example of the directive on ecodesign is energy labelling. You now have AA, A+, A20, A40, and soon all products will have some type of A rating. Meanwhile, it is completely unclear what that means, which is hardly a good example of ecodesign.
Fellow Members, this revision cannot, unfortunately, solve everything. We are stuck with our own procedures and agreements and this is a missed opportunity indeed. Hopefully, the evaluation will provide an opportunity for improvement. It is important that the directive on ecodesign be thoroughly evaluated soon. Does it really bring about the innovation we are seeking? Does it place the European Union and European manufacturers at the top of the market? Does it save energy? Does it reduce waste and the use of natural resources? And most importantly: can the effect be extended to non-energy-related products and to all products?
on behalf of the ALDE Group. - (DE) Mr President, Commissioner Verheugen, ladies and gentlemen, I have a few words of warning to say about this compromise, which was achieved very quickly - astonishingly quickly, in fact.
We have leapt forward so quickly that we could have adopted this directive tonight practically without debate. That must be one of the reasons why so few Members are planning to speak. I would like to warn that we are extending the scope of this directive at a point in time where we have hardly any experience of how transposal of the current directive has gone. I would also like to remind everyone that we have debated the scope in Parliament, and this House wanted to extend it to cover all products. I think that would be the wrong way to go. It is neither acceptable nor sensible to subject every product produced in the EU to an environmental compliance assessment, and it is regrettable - at least as far as I can see - that this is being included in the text as an option for 2012.
I would like to warn that we need to beware that the European Commission does not become a product planning authority. Politicians and administrators do not know better, including after the experiences of the financial and economic crisis, how products should be produced and what engineers can perhaps do better. In closing, I would also like to remind everyone that the growing complexity of this product legislation overwhelms small and medium-sized enterprises. Many of these requirements can hardly be met by these enterprises as it is, and what we are doing today will saddle them with further burdens, the practical consequences of which I have the feeling we have not sufficiently thought out.
on behalf of the Verts/ALE Group. - (FI) Mr President, ladies and gentlemen, my sincere thanks go to the rapporteur, Mr Csibi, for his excellent work.
The Ecodesign Directive is not one of those matters the media or the general public would get worked up about, but actually it is about something that is very important, although I also share Mr Wijkman's view that the perspective should be widened to cover resource efficiency in general.
All the surveys that have analysed the cost of climate protection show that it is by saving energy that we will cut emissions fastest and more cheaply. If we impose energy efficiency requirements on equipment and products we will save significantly on energy significantly, without the public needing to go to a lot of extra trouble.
Buildings are estimated to cause 36% of greenhouse gas emissions in the EU. According to reports we have all seen, improving the energy efficiency of buildings is one of the most economical ways of protecting the climate. Now we are to broaden the scope of the Ecodesign Directive, imposing energy requirements, for example, for windows and wall and insulation elements in buildings. That is only right, and I think it is excellent that we have not allowed the chemical industry lobbyists to block this very necessary decision. This directive will do much to help us reach the 20% energy saving target.
Another important means at our disposal is the energy labelling of equipment. It is pathologically stupid that the Commission should try to do away with the A to G scale, which has worked so well, which consumers have become familiar with, and which has provided a model elsewhere in the world. I am pleased that the Committee on Industry, Research and Energy this week adopted a firm position in favour of keeping the A to G scale and updating its criteria as technology develops. I hope that the Commission will at last pay heed to the very strong and clear view of this Parliament.
Vice-President of the Commission. - (DE) Honourable Members, the controversy in this debate does not relate to energy efficiency. I think everyone has agreed that the Commission's proposal will lead to a large step forwards in increasing energy efficiency, energy saving and reducing greenhouse gas emissions. That is what this proposal is about. It is a proposal relating to our climate and energy policy. I am somewhat amazed by the sweeping criticism that I have just heard. I think I have made it very clear in what I have said here today that the integrated product policy that the Commission is conducting sees energy efficiency and conserving resources as inextricably linked. In that regard, resource conservation does play an absolutely crucial role in the proposal that is on the table, of course it does. This fact appears to have been overlooked.
May I also point out that, in terms of implementation measures, Annex 1 to the directive already covers all environmentally relevant properties for the entire life cycle of a product - thus including resource efficiency rather than merely energy efficiency - and that the Commission takes such factors into account when it lays down, with the aid of a specifically developed methodology, which eco-design parameters are to be regulated in the implementing measures for the eco-design of energy-using products. In terms of specific implementation measures, the issue of resource efficiency is absolutely key.
Let me say something quite general about policy on this issue, however. I think that this new product policy, which will have an enormous impact on consumer behaviour, on industrial production across the scale and on our whole economic culture, cannot be completed in one fell swoop but needs to be achieved on an incremental basis. In addition, it is always sensible to only lay down statutory rules once there is at least a minimum of experience and that is not something that we have enough of at present when it comes to resource efficiency for standard consumer products. We have, however, set out very clearly the direction we are moving in and I am fairly sure that, next time we come to deal with this directive, the focus will no longer be on energy efficiency but rather on resource conservation.
I would be very grateful to you all if, in the current situation, we could do what is sensibly achievable at this time and together realise what is really an important and lasting contribution to minimising energy consumption and thus to achieving our goal of making Europe the world leader in energy efficiency and reducing CO2 output.
Commission statement
Csibi report
The Commission declares that adoption of the proposed extension of the Directive of the European Parliament and of the Council establishing a framework for the setting of eco-design requirements for energy-related products will not affect the implementation of the work programme currently established.
Moreover, the Commission will take due account of the experience gained under the Directive when establishing the work programme and proposing new implementing measures under the recast Directive. In line with Article 15(2)(c) of the Directive and the principles of better regulation, the Commission will in particular strive to ensure that overall consistency in the EU legislation on products is maintained.
In addition, the Commission will, when assessing the appropriateness of extending the scope of the Directive to non-energy-related products according to Article 21, consider the need for adapting the methodology for identifying and addressing significant environmental parameters for such products.
rapporteur. - Mr President, compromise is never easy, and today's debate showed us that we have different opinions, but it is also never easy to find a good middle way between the progressiveness of the European Parliament and the realism of the DGs and the Council.
But I would like to sincerely thank our colleagues from the DGs for their flexibility. I would also like to thank Commissioner Verheugen for his support and kind words, and the shadow rapporteurs who helped me in this legislative process.
From my point of view I think that we have succeeded in finding a good middle way in this proposal and in finding a way of dealing with this package which will not overburden European industry but also will help us attain a more energy-efficient and resource-efficient European industry.
But I would also like to echo to some extent what my colleague Mr Krahmer said, and to express my hope that the implementation of this proposal will be as quick as our legislative work.
So I would like to see quick implementation, I would like to see quick results and I would like to see results which first of all serve the interests of European citizens, and then also those of European industry.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
The current financial crisis is only helping to reinforce the EU's responsibility to honour its commitments in the areas of energy and the environment. Numerous measures must be taken (for example, ecodesign) so that the way we consume and manufacture items in Europe becomes more sustainable, without additional costs being imposed on businesses and citizens.
Ecodesign relates to the first stage in a product's life cycle. The aim of the new concept is to eliminate the impact made on the environment by products and the production process. Around 80% of a product's impact on the environment and the costs throughout its life cycle can be calculated during the design phase. The accumulation and dissemination of the body of knowledge generated by the ecodesign efforts of manufacturers is one of the crucial benefits in the reform of the ecodesign directive.
Informing consumers about energy efficiency and resources should become a key element in manufacturers' decisions. Improving energy efficiency is the quickest and cheapest way of reducing greenhouse gas emissions. In order to provide greater transparency for consumers, industry and the relevant authorities and facilitate the rapid collection of data for consumers and SMEs, there must be an accessible database.
I support the request submitted to the Commission for creating a public ecodesign database available online.